Citation Nr: 0942783	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-34 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the cervical spine.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 






INTRODUCTION

The Veteran served in the Public Health service from August 
1964 to August 1966 and from August 1978 to October 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision which, in 
pertinent part, granted the Veteran's claim for service 
connection for a cervical spine disability and assigned a 
noncompensable initial rating.  During the pendency of the 
appeal, the RO issued an October 2006 rating decision, which, 
in pertinent part, assigned the Veteran a 20 percent 
evaluation for his cervical spine disability.  Because this 
was not a full grant of benefits, the issue remains in 
appellate status.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
cervical spine disability, the Board has characterized the 
issues in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  


FINDING OF FACT

The Veteran's degenerative disc disease of the cervical spine 
has been manifested by moderately advanced degenerative disk 
changes at C5-6 and 6-7, without any evidence of ankylosis of 
the cervical or entire spine, forward flexion of no less than 
20 degrees with pain, and the Veteran has not been diagnosed 
with intervertebral disc syndrome (IVDS).  







CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for degenerative disc disease of the cervical spine have not 
been met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a; General Rating Formula for renumbered Diagnostic 
Codes 5237-5243 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009), was signed into law 
on November 9, 2000.  Implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2009).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.
The RO's November 2005 pre-rating notice letter described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above, 
including informing the Veteran to provide any evidence in 
his possession that pertains to the claim, consistent with 
the law in effect at that time.  This notification would also 
apply to the "downstream" issue of entitlement to an earlier 
initial disability rating and effective date.  See VAOPGCPREC 
8-03.  In addition, in a March 2006 letter, the RO provided 
notice as to how disability ratings and effective dates are 
assigned and the type of evidence that impacts these types of 
determinations, consistent with the United States Court of 
Appeals for Veterans Claims (Court) decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Subsequently, the RO 
readjudicated the claim and issued an October 2006 statement 
of the case (SOC).  Hence, while some of this notice was 
provided after the rating action on appeal, the Veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or SSOC, is sufficient to cure a timing 
defect).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims decided herein.  The Veteran's service treatment 
records, post-service VA treatment records, and identified 
private treatment records have been obtained.  Additionally, 
he has been afforded several VA examinations for his cervical 
spine disability.  The corresponding examination reports have 
been associated with the claims file.  

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above; it finds that the notice and development of 
the claim decided herein has been consistent with these 
provisions.  Accordingly, the Board will proceed to a 
decision on the merits.





II.  Laws and Pertinent Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Effective September 26, 2003, the evaluation of diseases of 
the spine are evaluated using the General Rating Formula for 
Diseases and Injuries of the Spine under Diagnostic Code 
5242.  This formula provides that, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching, in the area of the spine affected by the residuals of 
injury or disease:  

10 percent evaluation is warranted where there is forward 
flexion of the cervical spine greater than 30 degrees but not 
greater that 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height, 

20 percent evaluation is warranted where there is forward 
flexion of the cervical spine greater than 15 degrees but not 
greater that 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, 

30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, 

40 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; and

100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees; extension is zero to 45 
degrees; left and right lateral flexion are zero to 45 
degrees; and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).   

IVDS is evaluated by one of two alternative methods.  First, 
the disability could be rated on the basis of the total 
duration of incapacitating episodes over the previous 12 
months.  Alternatively, IVDS could be rated by combining 
under 38 C.F.R. § 4.25 separate evaluations for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  For purposes of 
evaluation under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician, and 
"chronic orthopedic and neurologic manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
IVDS that are present constantly or nearly so.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (1).   

A 10 percent rating is assigned for incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks, during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  A maximum 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.  See also 38 C.F.R. 
§ 4.71a, The Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2009).  

The Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and then combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate diagnostic code.  General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  

Finally, the Board points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
the schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

III.  Analysis

Considering the pertinent evidence, in light of the above-
noted criteria, the Board finds that a rating in excess of 20 
percent for the Veteran's degenerative disc disease of the 
cervical spine is not warranted.  

Service treatment records show that the Veteran had a 
February 2002 x-ray of the cervical spine that showed 
degenerative changes at C5-6 and C6-7.  An October 2002 MRI 
of the cervical spine revealed multi-level spondylosis with 
moderate stenosis of both foramina at C5/C6 and C6/C7.  There 
was also a left sided disc herniation at C7/T1 which could 
affect the C8 nerve root.  Other private treatment records 
show complaints of back and neck pain.  

The Veteran was afforded a VA examination in January 2006.  
The Veteran's neck was supple and he had full range of motion 
in rotation, abduction, extension, and flexion.  He reported 
pain with full flexion and extension.  There was no obvious 
deformity and no tenderness to palpation over the vertebral 
bodies.  The remainder of the Veteran's examination was 
normal.  

The Veteran was afforded another VA examination in August 
2006.  The examiner reviewed the Veteran's claims file.  The 
Veteran stated that his neck had been getting worse.  He said 
the pain was a five on a scale of one to ten.  He denied 
instability or lack of endurance but reported spasm, pain, 
and stiffness.  The Veteran stated that three to four times a 
month he experiences numbness in his neck which travels down 
to his low back and radiates to his left leg.  He explained 
that once he starts moving and his neck gives out, his back 
gives out as well.  The Veteran stated that walking helps 
alleviate his neck problems.  He reported taking Percocet and 
Aleve.  He reported some relief from the medication.  The 
Veteran denied ever having physical therapy or ever visiting 
a chiropractor.  He denied any bowel or bladder problems.  

The Veteran reported severe neck flare-ups that incapacitate 
him for a week at a time.  He stated that this happens every 
three to four months and affects his whole spine.  When this 
happens he is 100 percent incapacitated and cannot move.  He 
reported using crutches and a cane during flare-ups.  The 
Veteran has not been diagnosed with inflammatory arthritis.  
He reported being currently retired.  The Veteran stated that 
he cannot stand on his feet all day anymore and that he has 
given up downhill skiing.  He reported also giving up flying 
a plane and hunting because he is worried that a flare-up 
might happen.  He is able to perform general daily living 
tasks.  

Upon physical examination, the Veteran was in no acute 
distress.  There was some tenderness in his neck with 
palpation in the cervical spine area, mid-point cervical 
spine, C6-C7 with palpation.  The examiner had the Veteran 
complete five repetitions for measurements of the cervical 
spine.  Forward flexion was to twenty degrees and the Veteran 
complained of pain in the back of his neck at the end of the 
flexion.  Extension was to ten degrees with a complaint of 
pain at the end of extension.  Left lateral flexion was to 
ten degrees with pain throughout.  Right lateral flexion was 
to twenty degrees with no pain.  Left and right lateral 
rotation was to thirty degrees with pain throughout.  X-rays 
of the cervical spine were taken and revealed degenerative 
disk changes, moderately advanced at C5-6 and 6-7.  Osseous 
neural foraminal encroachment on the left on C5-6 and 6-7 
with changes also noted on the right at C6-7.  The Veteran 
was diagnosed with degenerative disease of the cervical 
spine.  

Based on the evidence of record, the Board finds that the 
Veteran's cervical spine disability does not warrant a rating 
in excess of 20 percent.  At the Veteran's January 2006 VA 
examination, the Veteran had full range of motion of the 
cervical spine.  At the August 2006 examination, the 
Veteran's flexion was to 20 degrees with pain.  Given the 
Veteran's ranges of motion, his disability warrants no more 
than a 20 percent evaluation under the rating criteria.  See 
Diagnostic Code 5242.  The Board has considered the Veteran's 
statements regarding additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, to include 
with repeated use during flare-ups and has taken those into 
consideration.  However, the Board finds that a higher 
rating, in addition to applying the schedular criteria, is 
not warranted.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 204-7.  

The Veteran has not shown, at any time during the pendency of 
this appeal, to have favorable or unfavorable ankylosis of 
the cervical spine; or forward flexion of the cervical spine 
less than 45 degrees or combined range of motion of the 
cervical spine less than 340 degrees, to warrant either a 30, 
40, 50, or 100 percent rating.  

The Veteran, during his January 2006 VA examination and in 
written statements indicated that his cervical spine 
condition incapacitates him from time to time and he has to 
have bed rest.  The Board has considered a rating under the 
Formula for Rating IVDS Based on Incapacitating Episodes.  
However, the evidence of record shows that the Veteran has 
not been diagnosed with IVDS and therefore a rating under 
5243 is not warranted.  However, as stated above, the Board 
did consider the Veteran's statements regarding his 
incapacitating episodes under the applicable rating criteria.  

It is clear from the clinical findings that the evidence of 
record does not establish entitlement to a higher, 30 
percent, rating since service connection.  This is so because 
the Veteran's symptoms never approximated the requirements 
for a 30 percent rating under the current rating criteria.  
In light of the above, the Board finds that staged ratings 
pursuant to Hart are not warranted.  Hart, 21 Vet. App. 505.    

Also considered by the Board is whether the Veteran's 
cervical spine disability warrants referral for 
extraschedular consideration.  The above determinations are 
based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities.  There is no showing that 
the Veteran's cervical spine disability reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an initial evaluation higher than the 20 
percent rating already assigned on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, neither condition is shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Consequently, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
Veteran's cervical spine disability.  For that reason, the 
benefit-of-the-doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 20 percent for degenerative 
disc disease of the cervical spine is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


